In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3979 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

GROVER COLEMAN FERGUSON, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
       No. 15‐cr‐00081 — William C. Griesbach, Chief Judge. 
                     ____________________ 

     ARGUED DECEMBER 13, 2017 — DECIDED MAY 2, 2018 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  MANION  and  HAMILTON, 
Circuit Judges. 
    MANION,  Circuit  Judge.  When  Grover  Ferguson  was 
17 years old he shot a woman three times during a carjacking, 
causing  significant  permanent  injury.  Ferguson  pleaded 
guilty to  vehicular robbery by force and  discharging  a  gun. 
The sentencing guidelines range was 198 to 217 months’ im‐
prisonment (16.5 to 18 years), but the district judge sentenced 
Ferguson  to  600 months  in  prison  (50  years).  He  appealed, 
2                                                     No. 16‐3979 

and in United States v. Ferguson, 831 F.3d 850 (7th Cir. 2016), 
we  vacated  his  sentence  and  remanded  the  case  to  a  new 
judge,  who  imposed  a  35‐year  sentence.  Now  Ferguson  ar‐
gues that the district court failed to adequately consider his 
youth  as  a  mitigating  factor  and  to  properly  explain  the 
above‐guidelines sentence. We affirm the judgment. 
                         I. Background 
   In April 2015, 17‐year‐old Grover Ferguson stole a hand‐
gun  from  his  mother.  The  next  day,  while  high  and  drunk, 
Ferguson checked a gas station for a running car to steal. Not 
seeing one, he walked for hours. As it became dark, he saw a 
woman leave her home and approach her car. Ferguson said 
“hi” to her and the woman later said she did not feel threat‐
ened. She went into her house before coming outside again. 
As  she  walked  to  her  car,  Ferguson  hid  behind  a  tree  and 
waited for her to unlock the car door. After the woman got in, 
Ferguson opened the passenger‐side door, pointed a gun at 
her,  and  ordered  her  to  give  him  the  keys.  The  woman 
paused,  initially  thinking  it  was  a  joke.  When  he  yelled, 
“Bitch, give me the keys,” she feared for her life. 
    The woman placed the keys on the passenger seat, but still 
Ferguson  shot  her  several  times.  Ferguson  said  that  he 
thought the woman moved toward him, so he fired the gun 
and then walked to the driver’s side and demanded the keys 
again as she crawled on the street. She was shot three times, 
including once in the face. The victim’s niece and the niece’s 
4‐year‐old daughter witnessed  the shooting from across the 
street, where they were gathering belongings from their car. 
When Ferguson saw the victim’s niece, he shouted: “Bitch, get 
back in the car.” Ferguson then started the victim’s car and as 
No. 16‐3979                                                        3

she  crawled  to  the  curb  to  avoid  being  run  over,  he  drove 
away.  
    The police were nearby investigating another matter when 
they heard gunfire and quickly responded to the victim’s lo‐
cation. They found her on the ground, bleeding from her face. 
The victim spent the next four days in the hospital; she sur‐
vived but suffers permanent injuries, including blindness in 
one eye. She also suffers from irreparable nerve damage in her 
ear  and  face,  numbness  on  the  left  side  of  her  mouth,  and 
daily pain. One of the bullets is still lodged in her face, and 
she can no longer drive. (Despite all this, the Social Security 
Administration denied her application for disability benefits.)  
    The police caught Ferguson the day after the shooting, but 
not before he initiated a brief high‐speed chase. After his ar‐
rest, he admitted taking the car and shooting the victim. Fer‐
guson  then  pleaded  guilty  to  vehicular  robbery  by  force, 
18 U.S.C.  § 2119(2),  and  to  discharging  a  firearm  during  a 
crime of violence, 18 U.S.C. § 924(c)(1)(A)(iii), pursuant to a 
nonbinding  plea  agreement.  Sentencing  followed.  The  gov‐
ernment recommended that the district court sentence Fergu‐
son  to  20  years’  imprisonment;  the  defense  recommended 
15 years. But the court sentenced Ferguson to 50 years. Fergu‐
son appealed, and we vacated the sentence because the dis‐
trict  judge  had  not  explained  why  a  sentence  within  the 
guidelines range was so inadequate that a sentence more than 
31  years  longer  than  the  top  end  was  necessary.  Ferguson, 
831 F.3d at 855. 
    At  resentencing  the  parties  jointly  recommended  a  sen‐
tence of 20 years. The government’s argument for that above‐
guidelines  sentence  focused  primarily  on  the  gruesomeness 
of the crime, the impact on the victim, and Ferguson’s juvenile 
4                                                      No. 16‐3979 

record. Defense counsel particularly emphasized Ferguson’s 
age,  and  noted  as  well  his  acceptance  of  responsibility,  re‐
morse,  and  upbringing.  Ferguson’s  post‐arrest  conduct  was 
also discussed: a probation officer testified that Ferguson had 
been caught with a weapon in his prison locker but also ad‐
mitted  there  was  little  evidence  provided  from  the  prison 
about  that  violation.  Ferguson  also  had  skipped  a  prison 
G.E.D.  class  five  times,  but  he  explained  that  there  were 
scheduling mishaps when he was called to court and that he 
had some medical issues. Ferguson did not exercise his right 
to allocute, but he wrote a letter apologizing to the court and 
to the victim.  
    In crafting the sentence, the judge began by analyzing the 
nature and circumstances of the offense. While acknowledg‐
ing  that  the  parties  understood  that  Ferguson  committed  a 
horrendous crime, the judge explained that the charges and 
the  sentencing  guidelines  underrepresented  the  seriousness 
of the offense. The judge explained that Ferguson was before 
him for vehicular robbery by force and for discharging a fire‐
arm during a crime of violence, but that discharging a firearm 
“can  mean  a  lot  of  different  things.”  “When  I  look  at  this 
crime,” the judge elaborated, “I see an attempted murder”—
“intentional  conduct”  in  which  Ferguson  “at  point  blank 
range shot a woman in the face.” He shot her three times, left 
her  to  die,  and  would  have  driven  over  her  had  she  not 
crawled out of the way. 
     Continuing  the  analogy  to  attempted  murder,  the  judge 
observed that the base‐offense level for first‐degree murder is 
43, which results in an advisory life sentence. “If an attempt, 
you decrease by three levels, unless the Defendant completed 
all  the  acts  the  Defendant  believed  necessary  for  successful 
No. 16‐3979                                                        5

completion of the substantive offense,” the judge quoted, and 
then  explained  that  he  believed  “the  Defendant  did  every‐
thing he could, he reasonably would have believed necessary 
to take the life of this person.” The judge went on to say that 
Ferguson was “not here for a life sentence” and that “appar‐
ently on the Constitution now I can’t impose a life sentence 
even if I thought it appropriate, because he was two months 
shy  of  his  18th  birthday  at  the  time  he  committed  this  of‐
fense.”  But  comparing  the  advisory  sentence  for  attempted 
murder informed the judge’s view of the magnitude of the of‐
fense. 
    The judge next considered the impact of the crime on the 
victim. Here, Ferguson’s actions will have a “lifelong impact” 
not only “physically disabling, but emotionally and psycho‐
logically  harming  her”  as  well  as  “harming  those  around 
her.” “It’s a miracle of modern medicine and a lot of good luck 
that this woman has the ability to be here today, and to speak 
to me and ask me to impose what she would regard as a fair 
sentence, which is the maximum,” said the judge. 
    The  judge  then  discussed  the  arguments  in  mitigation. 
First, he briefly discussed Ferguson’s youth, referencing the 
arguments  and  scientific  studies  presented  in  Ferguson’s 
presentencing  memorandum.  The  judge  acknowledged  that 
at  17,  Ferguson’s  brain  was  not  fully  developed,  and  that 
some doctors say it would not finish developing until his mid‐
twenties. But he explained: “I don’t think, though, we do not 
hold  people  responsible  for  serious  crimes  until  their  mid‐
twenties.  We  hold  them  responsible.  We  certainly  consider 
the youth at the time, and we consider other factors.” 
   The district judge returned to Ferguson’s age later in the 
resentencing hearing. He explained that he was familiar with 
6                                                      No. 16‐3979 

scientific literature about brain development but that “scien‐
tific literature also tells us about people who are sociopaths.” 
“There are people who have no conscience,” the judge contin‐
ued, referencing people with personality disorders, and there 
are  people  who  “are  very  dangerous.”  But,  the  judge  said: 
“I’m not here to diagnose Mr. Ferguson. I don’t have the abil‐
ity to do that, and I’m not pretending I do.” The judge then 
said that he had reviewed Supreme Court cases about youth; 
he noted that “any law mandating a life sentence for homicide 
would be unconstitutional,” but no such law was at issue. The 
judge  concluded:  “I  want  to  emphasize  that  the  Supreme 
Court has never said that because of the slowness of the de‐
veloping  mind  in  some  people,  on  average,  that  the  Court 
cannot give strong consideration to the risk, the danger to the 
community, that an individual represents as reflected by his 
conduct before sentencing, and his conduct for the very crime 
that he’s been sentenced.” 
     The  judge  dismissed  Ferguson’s  other  mitigation  argu‐
ments; first he recognized that Ferguson was under the influ‐
ence of drugs and alcohol at the time of the offense, but found 
it  a  flimsy  excuse  since  Ferguson  had  been  driving  around 
with his girlfriend without being pulled over by police or get‐
ting into an accident. And the judge acknowledged that Fer‐
guson confessed to his crime, but discounted his acceptance 
of  responsibility  because  he  led  the  police  on  a  high‐speed 
chase and admitted his conduct only after being caught. The 
judge also noted that at the first sentencing hearing, Ferguson 
inexplicably winked at the victim after receiving the 50‐year 
sentence, which, he said, demonstrated his lack of remorse. 
    Next, the judge turned to Ferguson’s history and charac‐
teristics, focusing on his upbringing and criminal record. The 
No. 16‐3979                                                          7

judge  noted  that  Ferguson  was  with  his  “lousy  mother,”  a 
crack addict, for only a short time. He was then adopted by 
his aunt and uncle, who by his aunt’s admission, “gave him 
anything he wanted” and “spoiled him.” But at age 13, Fergu‐
son  arranged  an  armed  robbery  with  his  cousin  so  that  he 
could get money from his parents for new shoes. As punish‐
ment Ferguson was sent to a reform school, but the sentence 
was stayed and he was put on probation. He repeatedly vio‐
lated probation and so was sent to a juvenile detention facil‐
ity. Within two months of being released, he committed this 
crime, and this told the judge that Ferguson’s crime was not 
an impulsive event.  
    In  preparing  to  announce  the  sentence,  the  judge  con‐
cluded  that Ferguson  posed  a substantial risk to the  public, 
that  the  crime  “crie[d]  out  for  deterrence,”  and  that  the  of‐
fense  conduct  was  akin  to  attempted  murder—significantly 
more  severe  than  the  crimes  of  conviction  indicated.  The 
judged  then  imposed  consecutive  prison  sentences  of 
120 months and 300 months for the carjacking and the firearm 
offense, respectively, for a total of 35 years. When the judge 
later asked Ferguson’s counsel if there were any arguments 
that she felt he had not addressed, counsel replied, “No, Your 
Honor.” 
                            II. Analysis 
    Ferguson  raises  two  main  arguments  on  appeal:  (1)  that 
the district judge disregarded Supreme Court precedent and 
failed to adequately consider his youth as a mitigating factor, 
and (2) that the district judge procedurally erred by not artic‐
ulating  sufficiently  his  reason  for  imposing  a  sentence  17 
years  longer  than  the  high  end  of  the  guidelines  range.  We 
review claims of procedural error in sentencing de novo, and 
8                                                       No. 16‐3979 

challenges to a sentenceʹs overall substantive reasonableness 
for an abuse of discretion. United States v. Thompson, 864 F.3d 
837, 841 (7th Cir. 2017), cert. denied, 138 S. Ct. 704 (2018). 
     Ferguson  expressly  dubs  his  second  argument  a  proce‐
dural one, but it is not clear how he frames the first. He does 
not  refer  to  a  standard  of  review  for  that  issue,  though  he 
identifies the de novo standard applicable to his procedural 
challenge. And although the government pointed this out in 
its response brief, Ferguson did not file any reply brief to clar‐
ify the point. We interpret his first argument as substantive 
because it focuses for the most part on the judge’s failure to 
give due consideration to a legal argument rather than a fail‐
ure  to  discuss  it  on  the  record  (a  fine  line,  to  be  sure). 
See United States v. Matthews, 701 F.3d 1199, 1204–05 (7th Cir. 
2012). 
    This  conclusion  also  resolves  the  parties’  dispute  about 
whether Ferguson waived his first argument when his coun‐
sel agreed that the judge had addressed all of Ferguson’s ar‐
guments. The government is correct that a contention that the 
district  court  failed  to  address  a  mitigating  argument  is 
waived if the defendant answered affirmatively when asked 
if he was satisfied that the court had addressed his main ar‐
guments in mitigation. United States v. Garcia‐Segura, 717 F.3d 
566,  569  (7th  Cir.  2013).  “An  affirmative  answer,  however, 
would not waive an argument as to the merits or reasonable‐
ness of the court’s treatment of the issue.” Id. Because we char‐
acterize as substantive Ferguson’s argument that the district 
court  wrongly  applied  Supreme  Court  jurisprudence  and 
generally misunderstood how youth mitigates culpability, he 
did not waive it.  
No. 16‐3979                                                         9

    Nevertheless,  Ferguson’s  argument  lacks  merit  because 
the district court appropriately considered Ferguson’s youth 
and did not disregard pronouncements of the Supreme Court 
on that topic. The Supreme Court has indeed grappled with 
the issue of youth in the context of the death penalty and life 
sentences  without  parole,  and  identified  three  areas  of  dis‐
tinction between youths and adults: (1) a lack of maturity and 
an underdeveloped sense of responsibility; (2) increased sus‐
ceptibility to negative influences and outside pressures; and 
(3) more transitory, less fixed, personality traits. Roper v. Sim‐
mons, 543 U.S. 551, 569 (2005); see Graham v. Florida, 560 U.S. 
48, 68 (2010) (explaining, citing Roper, that because “juveniles 
have lessened culpability they are less deserving of the most 
severe punishments”); see also Miller v. Alabama, 567 U.S. 460, 
471 (2012) (explaining, citing Roper and Graham, that “children 
are constitutionally different from adults for purposes of sen‐
tencing”). 
    In this case, the sentencing judge did not, as Ferguson in‐
sists,  impermissibly  ignore  or  misapprehend  the  Supreme 
Court’s  “juveniles  are  different”  jurisprudence  or  fail  to  ex‐
plain how youth factored into his sentencing decision. For in‐
stance he explained that “the Supreme Court has never said 
that because of the slowness of the developing mind in some 
people, on average, that the Court cannot give strong consid‐
eration to the risk, the danger to the community, that an indi‐
vidual represents as reflected by his conduct before sentenc‐
ing,  and  his  conduct  for  the  very  crime  that  he’s  been  sen‐
tenced for.” The judge echoed Justice O’Connor when he em‐
phasized  the  arbitrariness  of  a  distinction  between  18  years 
and 17 years, 10 months. See Roper, 543 U.S. at 601–02 (O’Con‐
nor, J., dissenting) (age‐based line on death penalty protects 
mature offenders but leaves vulnerable those who are not).  
10                                                      No. 16‐3979 

    Contrary  to  Ferguson’s  argument,  the  judge  did  not 
merely say that youth is not a “free pass.” The judge engaged 
with Ferguson’s mitigating argument; he referred to the sci‐
entific evidence about young brains and the Supreme Court’s 
boundaries on sentencing juveniles. He could have expressed 
less disdain for those boundaries, but he was entitled to disa‐
gree. See United States v. Hancock, 825 F.3d 340, 345 (7th Cir. 
2016). He reasonably concluded that the mitigating factor of 
youth was outweighed by the nature of the offense, the im‐
pact on the victim, Ferguson’s long and growing criminal his‐
tory, his misdeeds while in custody, and his evident lack of 
remorse.  
    The judge’s express weighing of these factors also dooms 
Ferguson’s second argument, that the district judge procedur‐
ally  erred  by  not  articulating  a  basis  for  imposing  a  prison 
sentence 17 years longer than the high end of the guidelines 
range. That discussion satisfied the obligation to consult the 
§ 3553(a) factors and the mandate to give a proportional ex‐
planation for a greater departure from the guidelines range. 
See Gall v. United States, 552 U.S. 38, 49–50 (2007). 
    Moreover,  the  judge  repeatedly  emphasized  that  the 
guidelines did not adequately capture the seriousness of the 
offense,  which  was  most  comparable  to  attempted  murder. 
The  judge  noted  that  a conviction  for  discharging  a  firearm 
during  a  crime  of  violence  carries  the  same  minimum  sen‐
tence  whether  a  defendant  was  “shooting  off  a  gun  in  the 
course of stealing someone’s car” or shooting someone in the 
face, at point‐blank range, and nearly running over her as she 
crawled away from the car. This failed to account for the se‐
verity  of  the  crime,  the  judge  said,  emphasizing  numerous 
No. 16‐3979                                                      11

times that Ferguson had a more culpable intent not present in 
simply discharging a firearm into the air.  
    Ferguson says that one problem with the judge’s analysis 
is that “this wasn’t a first‐degree murder case.” But nothing 
stopped  the judge from  consulting a  different,  but relevant, 
provision of the guidelines in trying to come up with an ap‐
propriate sentence; it is not as though he used the first‐degree 
murder guideline in calculating the offense level. The analogy 
made the judge’s reasoning clearer and more concrete.  
     Because the district court adequately explained why such 
a  long  sentence  was  “sufficient,  but  not  greater  than  neces‐
sary,” 18 U.S.C. § 3553(a), we affirm the district court’s judg‐
ment.